 

Exhibit 10.9

AMERISAFE, INC.

2016 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN

1. Purpose. The purpose of this 2016 Non-Employee Director Restricted Stock Plan
is to attract and retain qualified individuals who are not employed by the
Company to serve as Directors.

2. Definitions. As used in this Plan,

 

a)

“Annual Grant” means a grant of Restricted Stock to a Non-Employee Director in
accordance with Section 5 of this Plan.(b) “Annual Meeting” means the Company’s
annual meeting of shareholders.

 

b)

“Award” means any award of an Initial Grant or Annual Grant under this Plan.

 

c)

“Award Agreement” means a written agreement between the Company and a
Non-Employee Director setting forth the terms, conditions and restrictions of
the Award granted to the Non-Employee Director.

 

d)

“Board” means the Board of Directors of the Company.

 

e)

“Change in Control” shall have the meaning provided in Section 6 of this Plan.

 

f)

“Common Shares” means the shares of common stock, par value $0.01 per share, of
the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 3(b) of
this Plan.

 

g)

“Company” means AMERISAFE, Inc., a Texas corporation.

 

h)

“Date of Grant” means (i) with respect to an Initial Grant, the close of
business on the date on which the Non- Employee Director is first elected or
appointed to the Board, and (ii) with respect to an Annual Grant, the date on
which the Annual Meeting in any calendar year is first convened.

 

i)

“Director” means a member of the Board.

 

j)

“Effective Date” means June 10, 2016.

 

k)

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

 

l)

“Initial Grant” means a grant of shares of Restricted Stock to a Non-Employee
Director in accordance with Section 4 of this Plan.

1

--------------------------------------------------------------------------------

 

 

m)

“Market Value per Share” means, as of any particular date, (i) the closing sale
price per Common Share on that date (or if there are no sales on that date, on
the next preceding trading date during which a sale occurred) as reported on the
Nasdaq Stock Market LLC, or if the Common Shares are not then-traded on the
Nasdaq Stock Market LLC, the principal exchange on which the Common Shares are
then trading, or (ii) if clause (i) does not apply, the fair value of the Common
Shares as determined by the Board.

 

n)

“Non-Employee Director” means each member of the Board from time to time who is
not an employee of the Company or any of its Affiliates.

 

o)

“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act).

 

p)

“Plan” means this 2010 Restated Non-Employee Director Plan.

 

q)

“Restricted Stock” means Common Shares as to which neither the substantial risk
of forfeiture nor the prohibition on transfers referred to in Section 4 or
Section 5 of this Plan has lapsed.

 

r)

“Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or other securities (representing the right
to vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or other securities (as may be the case
in a partnership, limited liability company, business trust or other legal
entity), but more than 50 percent of whose ownership interest representing the
right generally to make decisions for such entity is, now or hereafter, owned or
controlled, directly or indirectly, by the Company.

 

s)

“Total Disability” means the permanent or total disability of a Non-Employee
Director, as determined by the Board in good faith.

 

t)

“Voting Securities” means, at any time, (i) the securities entitled to vote
generally in the election of Directors in the case of the Company, or (ii) the
securities entitled to vote generally in the election of members of the board of
directors or similar body in the case of another legal entity.

3. Shares Available Under the Plan.

 

a)

Subject to adjustment as provided in Section 3(b) of this Plan, the number of
Common Shares that may be issued or transferred as Restricted Stock and released
from substantial risk of forfeiture thereof shall not exceed in the aggregate
100,000 Common Shares. Such shares may be authorized but unissued shares or
treasury shares or a combination of the foregoing.

 

b)

The number of shares available in Section 3(a) above shall be adjusted to
account for shares relating to Awards that are forfeited. The number and type of
shares available in Section 3(a) shall also automatically be adjusted to reflect
(a) any

2

--------------------------------------------------------------------------------

 

 

stock split, combination of shares, recapitalization or other change in the
capital structure of the Company, (b) any merger, consolidation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.

4. Initial Grants

 

a)

Without any further action of the Board, each person who is elected or appointed
for the first time to be a Non-Employee Director shall automatically receive an
Initial Grant determined by dividing $45,000 (prorated as determined below in
this Section 4(a)) by the Market Value per Share on the Date of Grant; provided,
however, that the number of shares of Restricted Stock shall be rounded downward
such that no fractional share shall be issued. If any such person is so elected
or appointed other than at an Annual Meeting, the Initial Grant shall be
prorated for the number of whole months that such Non-Employee Director will
serve until the first anniversary of the immediately preceding Annual Meeting.

 

b)

Each Initial Grant shall constitute an immediate transfer of the ownership of
shares of Restricted Stock to the Non-Employee Director, entitling such
Non-Employee Director to voting, dividend and other ownership rights, but
subject to the substantial risk of forfeiture and restrictions on transfer set
forth in this Section 4.

 

c)

Each Initial Grant shall provide that the shares of Restricted Stock covered by
such Initial Grant shall be subject to a “substantial risk of forfeiture” until
the first Annual Meeting after the Date of Grant.

 

d)

Each Initial Grant shall provide that the Non-Employee Director shall forfeit
the shares of Restricted Stock covered by such Initial Grant if such
Non-Employee Director terminates his or her service with the Company while such
shares of Restricted Stock are subject to a substantial risk of forfeiture.
Notwithstanding the foregoing, each such Initial Grant shall provide for the
immediate lapse of such substantial risk of forfeiture in the event of (i) the
Non- Employee Director’s death or Total Disability, or (ii) upon a Change in
Control.

 

e)

Each Initial Grant shall require that any and all dividends or other
distributions (other than cash dividends) declared or otherwise distributed
thereon be subject to the same restrictions as the underlying Initial Grant.

 

f)

Each Initial Grant shall provide that during the period for which such
substantial risk of forfeiture has not lapsed, the shares of Restricted Stock
shall not be sold or otherwise transferred, other than by will or the laws of
descent and distribution.

3

--------------------------------------------------------------------------------

 

 

g)

Each Initial Grant shall be evidenced by an Award Agreement, which shall contain
such terms and provisions not inconsistent with this Plan as the Board may
approve. Unless otherwise directed by the Board, all certificates representing
shares of Restricted Stock shall be held in custody by the Company until all
restrictions thereon shall have lapsed, together with a stock power or powers
executed by the Non-Employee Director in whose name such certificates are
registered, endorsed in blank.

5. Annual Grants

 

a)

Commencing with the Annual Meeting in 2016, each Non-Employee Director who is
then elected or is continuing as a Non-Employee Director shall, without any
further action of the Board, automatically receive an Annual Grant determined by
dividing $45,000 by the Market Value per Share on the Date of Grant; provided,
however, that the number of shares of Restricted Stock shall be rounded downward
such that no fractional share shall be issued.

 

b)

Each Annual Grant shall constitute an immediate transfer of the ownership of
shares of Restricted Stock to the Non-Employee Director, entitling such
Non-Employee Director to voting, dividend and other ownership rights, but
subject to the substantial risk of forfeiture and restrictions on transfer set
forth in this Section 5.

 

c)

Each Annual Grant shall provide that the shares of Restricted Stock covered by
such Annual Grant shall be subject to a “substantial risk of forfeiture” until
the first Annual Meeting after the Date of Grant. Each Annual Grant shall
provide that the Non-Employee Director shall forfeit the shares of Restricted
Stock covered by such Annual Grant if such Non-Employee Director terminates his
or her service with the Company while such shares of Restricted Stock are
subject to a substantial risk of forfeiture. Notwithstanding the foregoing, each
such Annual Grant shall provide for the immediate lapse of such substantial risk
of forfeiture in the event of (i) the Non-Employee Director’s death or Total
Disability, or (ii) upon a Change in Control.

 

d)

Each Annual Grant shall provide that during the period for which such
substantial risk of forfeiture has not lapsed, the shares of Restricted Stock
shall not be sold or otherwise transferred, other than by will or the laws of
descent and distribution.

 

e)

Each Annual Grant shall require that any and all dividends or other
distributions (other than cash dividends) declared or otherwise distributed
thereon be subject to the same restrictions as the underlying Annual Grant.

 

f)

Each Annual Grant shall be evidenced by an Award Agreement, which shall contain
such terms and provisions not inconsistent with this Plan as the Board may
approve. Unless otherwise directed by the Board, all certificates representing
Restricted Stock shall be held in custody by the Company until all restrictions
thereon shall have

4

--------------------------------------------------------------------------------

 

 

lapsed, together with a stock power or powers executed by the Non-Employee
Director in whose name such certificates are registered, endorsed in blank.

6. Change in Control. For purposes of this Plan, except as may be otherwise
defined in an Award Agreement, a “Change in Control” shall mean the occurrence
of any of the following events:

 

a)

the acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of the then
outstanding Voting Securities of the Company; provided, however, that for
purposes of this Section 6(a), the following acquisitions shall not constitute a
Change in Control: (A) any acquisition by the Company or a Subsidiary of Voting
Securities, (B) any acquisition of Voting Securities by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Subsidiary
or (C) any acquisition of Voting Securities by any Person pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 6(c) below;

 

b)

consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following the Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Securities
immediately prior to the Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
Voting Securities of the entity resulting from the Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries), (B) no Person (other than the
Company, such entity resulting from the Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from the Business Combination) beneficially
owns, directly or indirectly, more than 50% of the combined voting power of the
then outstanding Voting Securities of the entity resulting from the Business
Combination; provided, however, that no Person will be treated for purposes of
this Section 6(c) as beneficially owning more than 50% of the Voting Securities
of the entity resulting from the Business Combination solely as a result of the
Voting Securities held in the Company prior to consummation of the Business
Combination and (C) at least a majority of the members of the board of directors
of the entity resulting from the Business Combination were directors of the
Company at the time of the execution of the initial agreement or of the action
of the Board providing for the Business Combination; or

 

c)

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 6(b) hereof.

5

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained in this Section 6, a Person
who holds more than 50% of the Voting Securities of the Company on the Effective
Date will not be deemed to have acquired more than 50% of the Voting Securities
of the Company for purposes of Section 6(a) of this Plan (and as a result, such
circumstance shall not constitute a Change in Control) unless after the
Effective Date such person acquires, in one or more transactions, additional
Voting Securities of the Company representing 1% or more of the then outstanding
Voting Securities of the Company it being understood that an increase in the
percentage of Voting Securities held by a Person as a result of (i) the exercise
of any conversion or exchange right pursuant to any securities of the Company
that were outstanding on the Effective Date shall not be deemed to be an
acquisition of Voting Securities by such Person, or (ii) the Company’s
repurchase of Voting Securities of the Company is not an acquisition of Voting
Securities by such Person.

7. Fractional Shares. The Company shall not issue any fractional Common Shares
pursuant to this Plan.

8. Administration of the Plan.

 

a)

This Plan shall be administered by the Board, which may from time to time
delegate all or any part of its authority under this Plan to a committee of the
Board (or a subcommittee thereof). To the extent of any such delegation,
references in this Plan to the Board shall be deemed to be references to such
committee or subcommittee.

 

b)

The interpretation and construction by the Board of any provision of this Plan
or of any Award Agreement, and any determination by the Board pursuant to any
provision of this Plan or of any such Award Agreement, shall be final and
conclusive. No member of the Board shall be liable for any such action or
determination made in good faith.

9. Amendment and Termination of Plan. The Board may from time to time and at any
time amend or terminate the Plan in whole or in part; provided, however, that
any amendment (i) which must be approved by the shareholders of the Company in
order to comply with applicable law or the rules of the principal exchange on
which the Common Shares are traded or quoted, or (ii) which would increase the
dollar amount of the Awards issuable to Non-Employee Directors as  determined by
Sections 4(a) and 5(a) of this Plan to an amount greater than $75,000 annually
for each  Non-Employee Director, increase the aggregate number of Common Shares
that may be issued under the Plan or materially modify the eligibility
requirements for participating in the Plan, shall not be effective unless and
until the shareholders of the Company have approved such amendment.
Notwithstanding anything to the contrary set forth in this Plan, in the event
the common stock of the Company is no longer listed for trading with a national
securities exchange or the Nasdaq Stock Market LLC, then all future grants under
this Plan shall be suspended until the Board shall take further action with
respect thereto.

6

--------------------------------------------------------------------------------

 

10. Governing Law. All issues concerning construction, validity and
interpretation of this Plan and all Awards granted hereunder shall be governed
by the law of the State of Texas, without regard to such state’s conflict of
laws rules.

11. General Provisions.

 

a)

Nothing in the Plan shall be deemed to create any obligation on the part of the
Board to nominate any Director for reelection by the Company’s shareholders or
to limit the rights of the shareholders to remove any Director.

 

b)

All notices under this Plan shall be in writing, and if to the Company, shall be
delivered to the Secretary of the Company or mailed to its principal executive
office addressed to the attention of the Secretary; and if to a Non- Employee
Director, shall be delivered personally or mailed to the Non-Employee Director
at the address appearing on the records of the Company. Such addresses may be
changed at any time by written notice to the other party.

 

7